Title: To James Madison from Martin D. Hardin, 15 October 1816
From: Hardin, Martin D.
To: Madison, James



Dr. Sir,
Frankfort October 15th. 1816

I had the honor of addressing a letter about ten days since to the Secretary of State, withdrawing my name from the list of those recommended for the appointment of District Judge in place of the late Judge Innes.  I presume that letter has been laid before you.  In it I have explicitedly & candidly stated the reasons for my withdrawing my name.
Since I wrote that letter I have understood that some persons desirous of promoting the interest of some other gentleman have stated that Mr. Trimble if appointed does not intend to hold the office but a short time, & will surrender it to some other, perhaps to the late Member of Congress Mr. Clark.  I do not know whether this statement has been forwarded to you.  If it has, it is the assertion of a person who is realy unacquainted with Mr. Trimble, or wilfully Misrepresents him.  Mr. Trimble is incapable of duplicity.  He is incapable of becoming the tool of any man or set of Men.  His standing is such that he needs no combination, to draw forth the recommendation of those who are best qualified to judge of proper persons to fill this office.  He Merits it.  No Man in the State possesses the Confidence of the Country at large for a Judicial Station in as high a degree as Mr. Trimble.
Your Excellency must have heard that within a few years past there have been some clashing decisions on land suits given by the Supreme Court of the United States and by Our Court of Appeals.  It is certainly desirable if practicable that this breach should be closed & not widened.  Mr. Trimble possesses the Confidence of the Judges of the Court of Appeals & of the Judge of Our Federal Circuit Court Judge Todd, in a very high degree, and can do more if placed on the bench to bring about a reconciliation than any other man.
It is understood here that Mr. John T. Mason of Lexington has been recommended for this office by his acquaintances at that place.  Mr. Mason as a man & as a Citizen is amiable and deserving.  As a lawyer he is unknown and cannot therefore have the confidence of the Country.  The great weight of business in Our Courts here is the land business.  It is impossible that any man who has come so recently to the State as Mr. Mason has to be acquainted with it.  It is a system which has gradually unfolded itself in our Courts, and is only to be there learned, by experience.
Mr. Trimble has grown up with our land law, and combines more admirable all the qualifications for a judge than any Man I ever saw on the bench.
I have troubled you farther than my slight acquaintance would have warranted. But having been named for that office by some gentlemen whose confidence & good opinion I Shall always be proud of, and upon a whole view of this Subject, judging for my Self, judging impartially for the cause of virtue & Liberty, & for the triumph of good principles I have come to this result that to say the very least of this matter the Govt. is left without hazard or danger to nominate Mason or Trimble, with this advantage on the side of Mason that he certainly has more the Confidence of the republican party & it is supposed that his appointment at this time is important while the friends of Mr. Trimble or his Supporters rather, on this occasion are composed of personal friends & political foes &c. &c.  I would advise no thing that I thought would injure the cause or make the administration unpopular.  I do not believe that there is any danger in this case.  The Executive is therefore left to Select without hazard.
